DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The amendment filed 16 August 2021 has been entered.
Response to Amendment
Claims 1, 3-9, 11, 13, 15 and 18-26 from the amendment of August 16, 2021 are being examined. Claims 2, 10, 12, 14, 16 and 17 are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 23 recites “the fuel supply line comprises a first inner diameter, each tube of the plurality of tubes has a second inner diameter, each extender tube of the plurality of extender tubes has a third inner diameter, and the first inner diameter is greater than the second and third inner diameters.” The specification doesn’t disclose a first inner diameter, second inner diameter and a third inner diameter of the fuel supply line, each tube, each extender tube, respectively, and their relative dimensions relative to one another. In Figs. 7-15, the first inner diameter of the fuel supply line appears to be slightly larger than the second and third inner diameters. However, the specification doesn’t indicate the drawings are to scale. Hence, the limitation “the fuel supply line comprises a first inner diameter, each tube of the plurality of tubes has a second inner diameter, each extender tube of the plurality of extender tubes has a third inner diameter, and the first inner diameter is greater than the second and third inner diameters” is considered new matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

    PNG
    media_image1.png
    942
    920
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    746
    513
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1010
    814
    media_image3.png
    Greyscale


Claims 1, 3, 4, 9, 11, 13, 15 and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Belsom (U.S. Publication no. 2014/0150434) in view of Cihlar (U.S. Publication No. 2016/0040882).
Regarding claim 1, Belsom discloses a bundled tube fuel nozzle (70) comprising: an upstream plate (see Annotated Fig. B), a downstream plate (see Annotated Fig. B), and a housing 
In ¶40, Belsom discloses the second set of flared tubes (118) can be joined to the manifold (74) in any manner suitable for the operating environment of the combustor (22). The second set of flared tubes are the plurality of extender tubes. The exterior surfaces of the plurality of extender tubes are spaced apart from one another upstream of their attachment location and each extender tube of the plurality of extender tubes are upstream from the at least one fuel injection port of the one tube of the plurality of the plurality of tubes (Fig. 5, Annotated Figs. A and B.)
Belsom doesn’t teach an adapter removably coupled to the upstream plate, the adapter comprising: a mounting body comprising a planar downstream surface and at least one extender defining at least one flow passage aligned with the inlet of at least one tube of the plurality of tubes to extend an axial length of the at least one tube of the plurality of tubes in an upstream direction, the at least one extender affixed to the mounting body wherein the planar downstream surface of the adapter comprises at least one hole for receiving a removable fastener and wherein the adapter is removably coupled to the bundled fuel nozzle by the removable fastener, such that the downstream surface contacts the upstream plate of the bundled fuel tube nozzle between the inlets of the plurality of tubes. 

The tube attachment scheme of Cihlar is used to attach tubes (including the plurality of extender tubes) extending upstream of the fuel plenum taught in Belsom as shown in Annotated Figs. A and B. Thus, the plurality of extend tubes are formed with a collar 146 as shown in Fig. 5 of Cihlar. The mounting body 110 taught in Cihlar is placed in contact with each of the plurality of extender tubes 112 via a spring 168 (Fig. 12) placed between the collar 146 and the mounting body 110. The mounting body 110 is pressed into the spring which affixes each extender tube of the plurality of extender tubes 112 to the mounting body and forces each extender tube of the plurality of extender tubes into the fuel plenum body 118. Each of the extender tubes is considered part of the mounting body, i.e., the mounting body comprises the plurality of extender tubes. 

In ¶45, Cihlar teaches “during assembly of fuel nozzle 102, each premix tube 112 may be aligned with a corresponding premix passage 126 outlet 132. A spring 168 may be placed or installed around each premix tube 112 before or after aligning the premix tubes 112 with the corresponding premix passage 126 outlets 132. The retention plate 110 is then guided over the premix tubes 112 and each premix tube 112 is received in a corresponding premix tube hole 150. The retention plate 110 may then be guided towards the fuel plenum body 118. One or more fasteners 162 may then be inserted into the fastener holes 152, 136 and tightened so as to connect the retention plate 110 to the fuel plenum body 118.” 

The adapter including the mounting body and the plurality extender tubes is brought into contact with the fuel plenum body and fastened. The adapter can be removed in a similar manner, i.e., the mounting body and the at least extender tube can be removed as a single unit. Hence, when the adapter unit is removed, each of the extender tubes is affixed to the mounting body via friction and gravity. Thus, Cihlar teaches “when the adapter is removed from the bundled tube fuel nozzle, the plurality of extender tubes remains affixed to the mounting body,” as claimed.
Applicant previously argued that that altering the location of the retention mechanism of Cihlar would change its principle of operation, i.e., applying it on an upstream side of the fuel plenum. Examiner doesn’t find this argument persuasive. The mounting body of Cihlar can be used to attach tubes (such as each of the plurality of extender tubes) to the fuel body on the upstream or downstream side of the fuel plenum body in the same manner, i.e. the mounting body of Cihlar used to press the tubes into the fuel plenum body via the spring and collar configuration as shown in Figs. 5 and 12 of Cihlar. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belsom to provide an adapter removably coupled to the upstream plate where the adapter comprises a mounting body comprising a planar 
Belsom in view of Cihlar described the invention as claimed and discussed above so far. As described above with respect to Annotated Fig. B, the upstream and downstream surfaces associated with the fuel plenum of Belsom are identified as upstream and downstream plates. As described above with respect to Cihlar, the fuel plenum body (118) may be cast as a single component or may be assembled from one or more plates, tubes and or shrouds (see Annotated Fig. C, Figs. 2-10, Abstract, ¶32-¶41). It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to substitute a fuel plenum constructed using an upstream plate and a downstream plate, as taught by Cihlar, for the fuel plenum of the fuel nozzle of Belsom and Cihlar in order to substitute a known element, in this case a fuel plenum formed using plates, into a known device, in this case a fuel nozzle, to yield a predictable result of forming fuel plenum for a fuel nozzle. MPEP 2143, I, B. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In regards to claim 3, Belsom in view of Cihlar teaches the invention as claimed and discussed above and Belsom further teaches each extender tube of the plurality of extender tubes comprises an annular wall extending from an extender inlet to an extender outlet, and the annular wall completely encloses the flow passage between the extender inlet and the extender outlet (see Annotated Fig. A).  
In regards to claim 4, Belsom in view of Cihlar teaches the invention as claimed and discussed above and Belsom further teaches the plurality of extender tubes defines a first length, the first length being common to each extender tube of the plurality of extender tubes (see Annotated Fig. A).
In regards to claim 9, Belsom in view of Cihlar teaches the invention as claimed and discussed above and Belsom further teaches the fuel nozzles can be bundled or clustered (¶32). However, in Belsom the tubes are arranged at a single radial distance. Belsom lacks the plurality of tubes comprises a first portion of tubes disposed along a radially outer perimeter of the fuel nozzle and a second portion of tubes disposed radially inward of the first portion of tubes. Cihlar teaches a bundled fuel tube pattern where the plurality of tubes comprises a first portion of tubes disposed along a radially outer perimeter of the fuel nozzle and a second portion of tubes disposed radially inward of the first portion of tubes. An advantage of the bundled fuel tube pattern of Cihlar is the additional tubes allow the fuel to be dispersed over a wider area (see Fig. 3 in Belsom versus Fig. 2 in Cihlar). It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to further modify the fuel nozzle of Belsom with the bundled fuel tube pattern of Cihlar in order distribute the fuel over a wider area.
Belsom discloses each of the plurality of tubes (118) coupled to the upstream end of the manifold (74) are aligned with corresponding plurality of tubes (116) coupled to the downstream 
In regards to claim 11, Belsom teaches an adapter (tubes 118 in Annotated Fig. A)  configured for mitigating dynamics in a bundled tube fuel nozzle (70), the bundled tube fuel nozzle comprising a plurality of tubes (116) (see Annotated Fig. A, Figs. 2-6) each having at least one fuel injection port (96). In ¶39, Belsom discloses the second set of tubes (118) extend in an upstream direction and may be joined to the manifold (74) in any manner suitable for the operating environment of the combustor (22). The second set of flared tubes are the plurality of extender tubes. The exterior surfaces of the plurality of extender tubes are spaced apart from one another upstream of their attachment location and each extender tube of the plurality of extender tubes are upstream from the at least one fuel injection port of the one tube of the plurality of the plurality of tubes (Fig. 5, Annotated Figs. A and B.)
Belsom doesn’t teach the adapter includes a mounting body.
Cihlar teaches a mounting body (110, Annotated Fig. A) for removably attaching tubes (112) to the downstream end of a fuel plenum body (118) in a bundled fuel tube nozzle (102) for a combustor. In Cihlar, the tubes extend in a downstream direction. However, Cihlar is relied upon to teach the tube attachment method, which is equally applicable to attaching tubes extending in an upstream direction. The mounting body is removably coupled to the fuel plenum body via fasteners, such as fastener (162). The holes in the mounting body (110) are aligned with the flow passages (125) in the fuel plenum body (see Figs. 2 and 12). Advantages of removably 
The tube attachment scheme of Cihlar is used to attach tubes (including the plurality of extender tubes) extending upstream of the fuel plenum taught in Belsom as shown in Annotated Figs. A and B. Thus, the plurality of extend tubes are formed with a collar 146 as shown in Fig. 5 of Cihlar. The mounting body 110 taught in Cihlar is placed in contact with each of the plurality of extender tubes 112 via a spring 168 (Fig. 12) placed between the collar 146 and the mounting body 110. The mounting body 110 is pressed into the spring which affixes each extender tube of the plurality of extender tubes 112 to the mounting body and forces each extender tube of the plurality of extender tubes into the fuel plenum body 118. Each of the extender tubes is considered part of the mounting body, i.e., the mounting body comprises the plurality of extender tubes.  
As shown in Fig. 7 of Cihlar, the mounting body has a wall 160 with four fastener holes around the edge of the mounting body. At the top of the wall 160 is a planar surface that runs around the perimeter of the mounting body 110. As shown in Fig. 7, fasteners are placed through this planar surface. As shown in Fig. 10, near the fastener 162, there can be a small gap between the planar surface of the mounting body and the fuel plenum body (¶34, some of the fastener holes may be surrounded by a counter bore. However, this counter bore is optional). Away from the fasteners, the planar surface of the mounting body appears to be in contact with the surface of the fuel plenum body (Figs. 4, 10 and 11). As the planar surface extends around the perimeter of the mounting body, it surrounds the plurality of tubes that extend through the fuel plenum body and runs between the plurality of tubes. In this case, the mounting body can be made to surround the plurality of tubes extending through the fuel plenum shown in Belsom. Thus, the planar 
In ¶45, Cihlar teaches “during assembly of fuel nozzle 102, each premix tube 112 may be aligned with a corresponding premix passage 126 outlet 132. A spring 168 may be placed or installed around each premix tube 112 before or after aligning the premix tubes 112 with the corresponding premix passage 126 outlets 132. The retention plate 110 is then guided over the premix tubes 112 and each premix tube 112 is received in a corresponding premix tube hole 150. The retention plate 110 may then be guided towards the fuel plenum body 118. One or more fasteners 162 may then be inserted into the fastener holes 152, 136 and tightened so as to connect the retention plate 110 to the fuel plenum body 118.” 
Merriam-Webster online-dictionary defines affixed as “to attach physically.” Cihlar teaches the adapter including the mounting body 110 and extender tubes 112 are assembled as a single unit. The extender tubes are “affixed” to the mounting body via the physical forces of gravity and friction, which holds the extender tubes in place. Examiner notes Applicant’s specification doesn’t disclose the method that is used to affix the extender tubes to the mounting body, such as braising or welding. 
The adapter including the mounting body and the plurality extender tubes is brought into contact with the fuel plenum body and fastened. The adapter can be removed in a similar manner, i.e., the mounting body and plurality of extender tubes can be removed as a single unit. Hence, when the adapter unit is removed, the at least extender tube is affixed to the mounting body via friction and gravity. Thus, Cihlar teaches “when the adapter is removed from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adapter of Belsom include a mounting body where the mounting body comprises a planar downstream surface and a plurality of extender tubes each extender tube of the plurality of extender tubes comprising a flow passage aligned with an inlet of one tube of the plurality of tubes to extend an axial length of the at least one tube of the plurality of tubes in an upstream direction, the each extender tube of the plurality of extender tubes being affixed and extending upstream of the mounting body, wherein the planar downstream surface comprises at least one hole for receiving a removable fastener wherein the adapter is configured to be removable coupled to the bundled fuel tube nozzle by the removable fastener, such that, when the adapter is coupled to bundled fuel tube nozzle, the planar downstream surface contacts the bundled fuel tube nozzle between respective inlets of the plurality of tubes and such that when the adapter is removed from the bundled tube fuel nozzle, the plurality of extender tubes remains affixed to the mounting body, as taught by Cihlar, in order to allow for the simplified repair and replacement of the tubes mounted to the upstream end of the nozzle.
In regards to claim 13, Belsom in view of Cihlar teaches the invention as claimed and discussed above and Belsom further teaches each extender tube of the plurality of extender tubes comprises an annular wall extending from an extender inlet to an extender outlet, and the annular wall completely encloses the flow passage between the extender inlet and the extender outlet (see Annotated Fig. A). 
In regards to claim 15, Belsom discloses a combustor (54) for a gas turbine (Fig. 2). The combustor comprising: a plurality of bundled tube fuel nozzles (52) (Fig. 2-4). Each bundled tube fuel nozzle (70) comprising an upstream plate (see Annotated Fig. B), a downstream plate (see Annotated Fig. B), and a housing (see Annotated Fig. B) extending between the upstream plate and the downstream plate, such that a fuel plenum (86) is defined at least partially by the upstream plate, the downstream plate, and the housing; and a plurality of tubes (92, Annotated Fig. B) extending in parallel between the upstream plate and the downstream plate, each tube of the plurality of tubes having an inlet defined through the upstream plate, an outlet defined through the downstream plate, and at least one fuel injection port (96) defined through the tube in fluid communication with the fuel plenum. 
In ¶40, Belsom discloses the second set of flared tubes (118) can be joined to the manifold (74) in any manner suitable for the operating environment of the combustor (22). In ¶39, Belsom discloses the second set of tubes (118) extend in an upstream direction and may be joined to the manifold (74) in any manner suitable for the operating environment of the combustor (22). The second set of flared tubes are the plurality of extender tubes. The exterior surfaces of the plurality of extender tubes are spaced apart from one another upstream of their attachment location and each extender tube of the plurality of extender tubes are upstream from the at least one fuel injection port of the one tube of the plurality of the plurality of tubes (Fig. 5, Annotated Figs. A and B.)
Belsom doesn’t teach an adapter removably coupled to the upstream plate, the adapter comprising: a mounting body comprising a downstream surface and defining at least one flow passage aligned with the inlet of at least one tube to extend, in an upstream direction, an axial length of the one tube of the plurality of tubes. 

The tube attachment scheme of Cihlar is used to attach tubes (including the plurality of extender tubes) extending upstream of the fuel plenum taught in Belsom as shown in Annotated Figs. A and B. Thus, each extender tube is formed with a collar 146 as shown in Fig. 5 of Cihlar. The mounting body 110 taught in Cihlar is placed in contact with each extender tube 112 via a spring 168 (Fig. 12) placed between the collar 146 and the mounting body 110. The mounting body 110 is pressed into the spring which affixes each extender tube 112 to the mounting body and forces each extender tube into the fuel plenum body 118. Each extender tube is considered part of the mounting body, i.e., the mounting body comprises each extender tube of the plurality of extender tubes. 
As shown in Fig. 7 of Cihlar, the mounting body has a wall 160 with four fastener holes around the edge of the mounting body. At the top of the wall 160 is a planar surface that runs around the perimeter of the mounting body 110. As shown in Fig. 7, fasteners are placed through 
In ¶45, Cihlar teaches “during assembly of fuel nozzle 102, each premix tube 112 may be aligned with a corresponding premix passage 126 outlet 132. A spring 168 may be placed or installed around each premix tube 112 before or after aligning the premix tubes 112 with the corresponding premix passage 126 outlets 132. The retention plate 110 is then guided over the premix tubes 112 and each premix tube 112 is received in a corresponding premix tube hole 150. The retention plate 110 may then be guided towards the fuel plenum body 118. One or more fasteners 162 may then be inserted into the fastener holes 152, 136 and tightened so as to connect the retention plate 110 to the fuel plenum body 118.” 
Merriam-Webster online-dictionary defines affixed as “to attach physically.” Cihlar teaches the adapter including the mounting body 110 and extender tubes 112 are assembled as a single unit. The extender tubes are “affixed” to the mounting body via the physical forces of gravity and friction, which holds the extender tubes in place. Examiner notes Applicant’s 
The adapter including the mounting body and the plurality of extender tubes is brought into contact with the fuel plenum body and fastened. The adapter can be removed in a similar manner, i.e., the mounting body and the plurality of extender tubes can be removed as a single unit. Hence, when the adapter unit is removed, the extender tubes are affixed to the mounting body via friction and gravity. Thus, Cihlar teaches “when the adapter is removed from the bundled tube fuel nozzle, the plurality of extender tubes remains affixed to the mounting body,” as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel nozzles of Belsom have an adapter removably coupled to the upstream plate where the adapter comprises a mounting body comprising a planar downstream surface and a plurality of extender tubes, each extender tube of the plurality of extender tubes comprising a flow passage aligned with the inlet of one tube to extend an axial length of the at least one tube of the plurality of tubes in the at least one of the bundled tube fuel nozzles, each extender tube of the plurality of extender tubes being affixed to the mounting body, wherein the planar downstream surface of the adapter comprises at least one hole for receiving a removable fastener wherein the adapter is removable coupled to the bundled fuel nozzle by the removable fastener, such that when the adapter is coupled to bundled fuel tube nozzle, the planar downstream surface contacts the bundled fuel tube nozzle between respective inlets of the plurality of tubes and such that when the adapter is removed from the bundled tube fuel nozzle, the plurality of extender tubes remains affixed to the mounting body, as taught by 
Belsom in view of Cihlar described the invention as claimed and discussed above so far. As described above with respect to Annotated Fig. B, the upstream and downstream surfaces associated with the fuel plenum of Belsom are identified as upstream and downstream plates. As described above with respect to Cihlar, the fuel plenum body (118) may be cast as a single component or may be assembled from one or more plates, tubes and or shrouds (see Annotated Fig. C, Figs. 2-10, Abstract, ¶32-¶41). It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to substitute a fuel plenum constructed using an upstream plate and a downstream plate, as taught by Cihlar, for the fuel plenum of the fuel nozzle of Belsom and Cihlar in order to substitute a known element, in this case a fuel plenum formed using plates, into a known device, in this case a fuel nozzle, to yield a predictable result of forming fuel plenum for a fuel nozzle. MPEP 2143, I, B. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In regards to claim 18, Belsom in view of Cihlar teaches the invention as claimed and discussed above and Belsom further teaches a plurality of fuel nozzles (52) (Figs. 2-4). Each of the plurality of fuel nozzles can be modified in view of Cihlar in the manner described above with respect to claim 15. Thus, the adapter removably coupled to at least one of the bundled tube fuel nozzles is one of a plurality of adapters and wherein, each adapter of the plurality of adapters being removably coupled to a respective bundled tube fuel nozzle of the plurality of bundled tube fuel nozzles.  
In regards to claim 19, Belsom in view of Cihlar teaches the invention as claimed and described above and Belsom further teaches Belsom discloses a plurality of fuel nozzles (52) 
In regards to claim 20, Belsom in view of Cihlar teaches the invention as claimed and discussed above and Belsom further teaches the fuel nozzles can be bundled or clustered (¶32). However, in Belsom the tubes are arranged at a single radial distance. Thus, Belsom lacks the plurality of tubes in each bundled tube fuel nozzle of the plurality of bundled tube fuel nozzles comprises a first portion of tubes disposed along a radially outer perimeter of the bundled tube fuel nozzle and a second portion of tubes disposed radially inward of the first portion of tubes; and wherein the plurality of extender tubes of each adapter of the plurality of adapters is in fluid communication with the first portion of tubes. 
Cihlar teaches a bundled fuel tube nozzle with a first portion of tubes disposed along a radially outer perimeter of the bundled tube fuel nozzle and a second portion of tubes disposed radially inward of the first portion of tubes (FIG. 2).  The radially extending tubes allow the fuel to be distributed over a wider area. It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to further modify the fuel nozzle of Belsom with the bundled fuel tube pattern of Cihlar in order distribute the fuel over a wider area. In Belsom, the tubes (118) upstream of manifold (74) are aligned with the tubes (116) downstream of the manifold (see annotated Fig. A). Thus, in the modified device of Belsom with the fuel tube pattern of Cihlar, the mounting body defines apertures therethrough, the apertures being aligned with the inlets of the second portion of tubes in each bundled tube fuel nozzle of the plurality of bundled tube fuel nozzles.
In regards to claim 21, Belsom in view of Cihlar teaches the invention as claimed and discussed above and Cihlar further teaches the mounting body is coupled to the plate via a plurality of removable fasteners, including removable fastener (Cihlar teaches four fasteners).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mounting body coupled to the plate via a plurality of removable fasteners, including removable fastener, as taught by Cihlar, in order to allow for the simplified repair and replacement of the tubes mounted to the upstream end of the nozzle.
In regards to claim 22, Belsom in view of Cihlar teaches the invention as claimed and discussed above. Cihlar teaches removable fastener is used, such as a bolt or other suitable mechanical fastener. Cihlar teaches the fastener 162 is inserted into the hole and tightened to connect the adapter, which implies threads.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mounting body coupled to the plate via removable threaded fastener, as taught by Cihlar, in order to allow for the simplified repair and replacement of the tubes mounted to the upstream end of the nozzle.
In regards to claim 23, Belsom in view of Cihlar teaches the invention as claimed and discussed above. In the drawings Belsom, teaches the inner diameter of the fuel supply line is less than the inner diameter of the extender tubes is greater than the inner diameters of the tubes and the extender tubes. Cihlar teaches a bundled fuel tube nozzle where the inner diameter of the fuel supply line is greater the inner diameter of the extender tubes is greater than the inner diameters of the tubes and the extender tubes as claimed. 
It would have been an obvious matter of design choice to have a fuel supply line extending to the fuel plenum, wherein the fuel supply line comprises a first inner diameter, each 
In regards to claim 24, Belsom in view of Cihlar teaches the invention as claimed and discussed above for claim 23 and Belsom further teaches the fuel supply line is parallel to the plurality of tubes and the plurality of extender tubes (Annotated Fig. A).
In regards to claim 25, Belsom in view of Cihlar teaches the invention as claimed and discussed above for claim 1. Belsom and Cihlar don’t discuss the plurality of extender tubes change acoustic pressure oscillations within the plurality of tubes to cause the acoustic pressure oscillations to be out-of-phase with resonance modes of a combustor.
However, Belsom and Cihlar teaches all of the structural limitations of the claimed apparatus. The limitation “the plurality of extender tubes change acoustic pressure oscillations 
In regards to claim 26, Belsom in view of Cihlar teaches the invention as claimed and discussed above for claim 1. Belsom and Cihlar don’t discuss the additional axial length provided by each extender tube of the plurality of extender tubes does not change a residence time of mixing of fuel and air in the bundled tube fuel nozzle, wherein the fuel is provided through the at least one fuel injection port of each tube of the plurality of tubes. 
However, Belsom and Cihlar teaches all of the structural limitations of the claimed apparatus. The limitation “the additional axial length provided by each extender tube of the plurality of extender tubes does not change a residence time of mixing of fuel and air in the bundled tube fuel nozzle, wherein the fuel is provided through the at least one fuel injection port of each tube of the plurality of tubes” is considered a manner of operating the device and doesn’t differentiate an apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not .


    PNG
    media_image4.png
    696
    626
    media_image4.png
    Greyscale

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Belsom (U.S. Publication No. 2014/0150434) in view of Cihlar (U.S. Publication No. 2016/0040882) as applied to claim 1 above, and further in view of Lum (U.S. Publication No. 2016/0146469). 
In regards to claims 5, 6, 7 and 8, Belsom in view of Cihlar doesn’t teach: i) the plurality of extender tubes includes at least one extender tube defining a first length, and at least 
 Lum teaches a bundled tube fuel nozzle (100) with fuel tubes (108) that are closer or further away from the centerline of the fuel nozzle (see Fig. 2 and Annotated Fig. D) (The fuel tube distribution in Lum is similar to what is discussed in Cihlar). Lum teaches the flow passages (134) in the fuel distribution body (106) are a variable length (see Figs. 4 and 5) whereas the bundled tubes (108) downstream of a fuel distribution body (106) are a constant length (see Annotated Fig. D). In Lum, the flow passages (134) in the fuel distribution body (106) are aligned with the tubes (108) downstream of the fuel distribution body. 
Lum teaches the length of the flow passages closer to the nozzle centerline in the fuel distribution body can be longer than the flow passages farther away from the centerline (see Figs. 5 and 6 and Annotated Fig. D). In addition, Lum teaches the length of the flow passages farther away from the centerline can be longer than the flow passages closer to the centerline (¶36). Thus, Lum teaches flow passages, such as passages (134) used for mixing fuel that vary in length depending on the radial distance of the flow passage from the nozzle centerline and where the length of the flow passages is varied upstream of the bundled fuel tubes (108). An advantage of having flow passages that vary in length, such as at different radial distances from the nozzle centerline, is to mitigate harmful combustion dynamics (¶22, ¶47). An advantage of having the flow passages upstream of the bundled fuel tubes vary in length while holding the length of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Belsom and Cihlar with the teachings of Lum to provide: i) the plurality of extenders includes at least one first extender tube defining a first length, and at least one second extender  tube defining a second length different from the first length, ii) the at least one extender tube defining the first length is proximate a centerline of the fuel nozzle, and the at least one second extender tube defining the second length is distal to the centerline of the fuel nozzle, iii) the first length is shorter than the second length or iv) the first length is longer than the second length, to mitigate undesirable combustion dynamics and to make the retrofitting of existing bundle fuel design nozzles simpler and more cost effective by varying the lengths of the extenders.
Response to Arguments
	In their remarks of 16 August 2021, Applicant argues that Belsom teaches away from the combination because Belsom teaches welding or brazing. This argument is not persuasive because Belsom in paragraph 39 teaches the extender tubes can be attached in any suitable manner, such as welding or brazing. Thus, Belsom is not limited to welding or Brazing. Cihlar teaches a non-permanent attachment method and indicates it has advantages over welding or brazing, which provides motivation for the combination. 
Applicant argued that Cihlar doesn't teach attaching the tubes upstream of the fuel plenum. This argument is not persuasive because Cihlar is not being relied upon to teach the location of the extender tubes. Rather, it is being relied upon to teach a method for attaching tubes, such as the tubes located upstream of the fuel plenum in Belsom.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P.O./            Examiner, Art Unit 3741                                                                                                                                                                                            /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741